Citation Nr: 1402472	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-33 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right ankle fracture, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and daughter



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.

These matters came to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; the transcript is of record.

In a May 2012 decision, the Board denied entitlement to increased ratings for residuals of a right ankle fracture and lumbosacral strain.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a July 2013 Memorandum Decision, the Court vacated and remanded the portion of the decision which denied entitlement to increased ratings for residuals of a right ankle fracture and lumbosacral strain.  The portion of the May 2012 decision concluding that the Veteran did not suffer from neurological symptoms due to his back disability was affirmed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA Portland RO.  VA will notify the Veteran if further action is required.



REMAND

The Court has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").

In the July 2013 Memorandum Decision, the Court found that the November 2009 VA examination did not address speed, strength, or endurance with respect to normal working movements of the body per Mitchell.  Also, although the Veteran has reported incoordination, this was not adequately discussed in the decision.  

Given the above, the Veteran should be scheduled for VA examinations to assess the current severity of his right ankle and lumbar spine disabilities and to properly assess his functional loss as a result of his disabilities.  

On remand, updated treatment records dated from November 19, 2009, should be obtained from the VA Medical Center (VAMC) in Eugene, Oregon, otherwise known as the VA Roseburg Healthcare System.

Of records are treatment records from Oregon Medical Group, Orthopedic Healthcare Northwest, and Sacred Heart Medical Center at River Bend.  Updated treatment records should be obtained from these facilities and the Veteran should be asked to identify any other private medical providers pertaining to his ankle and lumbar spine.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all private medical providers who have rendered treatment for the right ankle and lumbar spine, and request that he complete appropriate releases pertaining to the following medical providers:

a)  Oregon Medical Group

b)  Orthopedic Healthcare Northwest

c)  Sacred Heart Medical Center at River Bend

2.  Associate with the claims folder or Virtual VA updated treatment records from the Eugene/Roseburg VAMC for the period from November 19, 2009.

3.  The Veteran should be afforded an examination with a physician with appropriate expertise to determine the severity of his right ankle disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  

All clinical and special test findings should be clearly reported , and pertinent orthopedic findings should be reported.  Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated, and whether any limitation of motion is moderate or marked.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.

This information is needed to rate the Veteran's disability in accordance with applicable regulations and court decisions.

4.  The Veteran should be afforded an orthopedic examination with a physician with appropriate expertise to determine the severity of his lumbar spine disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  

All clinical and special test findings should be clearly reported, and pertinent orthopedic findings should be reported.  The examination of the spine should include range of motion studies.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  

The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of any neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

This information is needed to rate the Veteran's disability in accordance with applicable regulations and court decisions.

5.  Thereafter, readjudicate the issues of entitlement to increased ratings for residuals of a right ankle fracture and lumbosacral strain.  If either of the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


